NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/03/2021 has been entered. Claim(s) 7-14 and 21-22 are canceled. Claim(s) 1-6 and 15-20 remain pending and have been examined below. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on 3/22/2021.
The application has been amended as follows: 
	15. (Currently Amended) A method for assembling a pod unit, using the assembly system of claim 1, the method comprising: positioning the base frame of the pod unit on a base support bracket of the fixture; positioning [[a]]the in the collapsed position relative to the base frame; inserting the extendible arms of the stretcher assembly 
Allowable Subject Matter
Claims 1-6 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 15-20 are allowed for the same reasons indicated in the Office action dated 01/15/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723